Citation Nr: 0313186	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for positive 
tuberculosis (TB) tine test.

3.  Entitlement to service connection for muscle tension.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a fractured toe of 
the right foot.

6.  Entitlement to service connection for shoulder and neck 
disorders.

7.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder prior to February 8, 2002.

8.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder from February 8, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1988 to November 
1999.  The veteran had over one year of prior active service 
which has not been verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for major 
depressive disorder and assigned a 30 percent rating and 
denied service connection for knee pain, hysterectomy, 
shoulder and neck pain, menopause, a positive TB tine test, 
acne vulgaris, muscle tension, headaches and sinus problems, 
and a fractured toe on the right foot.  Thereafter, the 
veteran disagreed with the assigned rating for major 
depressive disorder and with all issues except service 
connection for menopause.  She was sent a statement of the 
case and she submitted a substantive appeal.  In January 
2001, she testified before a hearing officer at the RO.  At 
that time, she withdrew from appellate status the issue of 
service connection for a hysterectomy.  

In a May 2001 rating decision, service connection was granted 
for headaches.  In a March 2002 rating decision, service 
connection was granted for bilateral elbow disabilities.  The 
veteran did not initiate an appeal as to either rating 
decision.  

In a May 2002 rating decision, the veteran was granted a 50 
percent rating for major depressive disorder effective 
February 8, 2002; entitlement to a total disability rating 
based upon individual unemployability (TDIU) due to service-
connected disabilities effective February 8, 2002; and 
entitlement to Chapter 35 educational assistance benefits 
effective February 8, 2002.  She did not initiate an appeal 
as to that rating decision.  However, with regard to the 
issue of a higher rating for major depressive disorder, the 
Board notes that the United States Court of Appeals for 
Veterans Claims ( "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating 
remains in appellate status.  

In October 2002, the Board remanded this case for the veteran 
to be afforded a hearing.  In December 2002, this hearing was 
held at the RO before the undersigned.  At that time, the 
veteran withdrew from appellate status the issue of service 
connection for acne vulgaris.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The veteran is 
hereby informed that if there is evidence supporting an issue 
on appeal, she must submit that evidence to the RO.

The Board notes that the veteran served on active duty prior 
to December 1988.  The RO should verify this service and 
ensure that her service medical records for that period are 
of record.  

At her personal hearings, the veteran referred to medical 
evidence which is not of record.  Specifically, she indicated 
that she has received treatment at the Montgomery VA Medical 
Center to include the mental health outpatient clinic.  She 
also stated she had received treatment at the Maxwell Air 
Force Base and at the Baptist Medical Center.  In addition, 
she was apparently afforded a physical at Fort Benning in 
January 2001.  The Board notes that in January 2003 the 
veteran submitted copies of medical records from the Baptist 
Medical Center dated from February 1998 to December 2002.

The Board finds that further VA examination would be useful 
in this case.  The veteran should be afforded both a VA 
psychiatric examination as well as a general medical 
examination.  The psychiatric examination should report 
current psychiatric findings consistent with the applicable 
rating criteria.  The general medical examiner should opine 
as to whether any current knee disorder, muscle tension, 
respiratory disorder, sinus disorder, fractured toe of the 
right foot, and/or shoulder and neck disorders are related to 
the veteran's service.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should verify any period of 
active service prior to December 1988.  
The RO should ensure that her service 
medical records for that period are of 
record.  

3.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Montgomery VA Medical 
Center to include the mental health 
outpatient clinic.

4.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Maxwell Air Force Base.  

5.  The RO should obtain and associate 
with the claims file a copy of the 
veteran's April 2001 physical performed 
at Fort Benning.

6.  The veteran should be afforded a VA 
general medical examination to determine 
if she has any current knee disorder, 
muscle tension, respiratory disorder, 
sinus disorder, fractured toe of the 
right foot, and/or shoulder and neck 
disorders.  If the veteran has any 
current disorders, the examiner should 
provide an opinion as to whether they are 
etiologically related to service.  All 
indicated x-rays and tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.

7.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature, extent, and 
manifestations of her major depressive 
disorder.  All indicated tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  
The examiner should indicate if the 
veteran's major depressive disorder 
causes occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
inability to establish and maintain 
effective relationships; and/or causes 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

8.  Upon completion of the requested 
actions, the RO should readjudicate the 
issues on appeal.  Thereafter, if the 
claims remain denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	T. Douglas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




